DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Please select one of the following: 
A: Directed to an apparatus to maintain temperature of a biological object, said apparatus comprising: a thermally insulated housing comprising: at least one first chamber configured to hold a first container, said first container adapted to hold a refrigerant; a second chamber thermally coupled to the at least one first chamber and adapted to hold a second container, said second container atmospherically isolated from the second chamber; a first fan coupled with the at least one first container and configured to induce flow of air at a first temperature over the refrigerant and into the second chamber, said first temperature being higher than a predetermined range of temperature for the biological object; a valve provided in the second chamber and operable to open to a source of air at a second temperature, said second temperature being higher than the predetermined range of temperature for the biological object; and a control unit configured to sense temperature inside the second container from one or more first temperature sensors provided inside the second container, wherein the control unit is configured to operate any of the first fan and the valve to enable the predetermined temperature range to be maintained inside the second container, as recited in claim 1 and its dependent claims, OR 
B: Directed to an apparatus to maintain temperature of an object, said apparatus comprising: a thermally insulated housing comprising: at least one first chamber configured to hold a first container, said first container adapted to hold a thermal material; a second chamber thermally coupled to the at least one first chamber and adapted to hold a second container, said second container atmospherically isolated from the second chamber; a first fan coupled with the at least one first container and configured to induce flow of air at a first temperature over the thermal material and into the second chamber, said first temperature being outside of a first limit of a predetermined range of temperature for the biological object; a valve provided in the second chamber and operable to open to a source of air at a second temperature, said second temperature being outside of the first limit of the predetermined range of temperature for the biological object; and a control unit configured to sense temperature inside the second container from one or more first temperature sensors provided inside the second container, wherein the control unit is configured to operate any of the first fan and the valve to enable the predetermined temperature range to be maintained inside the second container, as recited in claim 13 and its dependent claims.
Should Applicant select Species B, then one of the following additional species must be elected: 
1: Directed to an embodiment wherein the thermal material is a refrigerant, as recited in claim 14, OR 
2: Directed to an embodiment wherein the thermal material is a heating material as recited in claim 15.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:
Claim 1
Claim 13

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A and B lack unity of invention even though the inventions of these groups require the technical feature of:
An apparatus to maintain temperature of a biological object, said apparatus comprising: a thermally insulated housing comprising: at least one first chamber configured to hold a first container, said first container adapted to hold a refrigerant; a second chamber thermally coupled to the at least one first chamber and adapted to hold a second container, said second container atmospherically isolated from the second chamber; a first fan coupled with the at least one first container and configured to induce flow of air at a first temperature over the refrigerant and into the second chamber, said first temperature being higher than a predetermined range of temperature for the biological object; a valve provided in the second chamber and operable to open to a source of air at a second temperature, said second temperature being higher than the predetermined range of temperature for the biological object; and a control unit configured to sense temperature inside the second container from one or more first temperature sensors provided inside the second container, wherein the control unit is configured to operate any of the first fan and the valve to enable the predetermined temperature range to be maintained inside the second container.
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Noir (WO 99/35453) (machine translation).
An apparatus (pg. 4, line 25 “transport device”) to maintain temperature (pg. 6, line 16) of a biological object (pg. 5, line 3), said apparatus comprising: a thermally insulated housing (pg. 4, line 27, “thermally insulated container 1”) comprising: at least one first chamber (Fig. 1, element 1 “container”) configured to hold a first container (Fig. 1, element 6 “separation plate”), said first container (Fig. 1, element 6 “separation plate”) adapted to hold a refrigerant (Fig. 1, element 2 “cooling element”); a second container (Fig. 1, element 4, “organ box”), said second container (Fig. 1, element 4, “organ box”) atmospherically isolated (Fig. 1, lid of element 4 “organ box”); a first fan (Fig. 1, elements 3 or 3`) coupled with the at least one first container (coupled through the space between the first container Fig. 1, element 6 “separation plate” and the fan) and configured to induce flow of air (pg. 5, lines 1-2) at a first temperature over the refrigerant (Fig. 1, element 2 “cooling element”), and a control unit (claim 3 “electronic module”) configured to sense temperature from one or more first temperature sensors (Fig. 1, element 8 “at least one temperature sensor”), wherein the control unit (claim 3 “electronic module”) is configured to operate any of the first fan (Fig. 1, elements 3 or 3`) to enable the predetermined temperature range to be maintained (pg. 6, line 16).
	Noir does not disclose:
a second chamber thermally coupled to the at least one first chamber and adapted to hold second container
a second container atmospherically isolated from the second chamber
and into the second chamber
said first temperature being higher than a predetermined range of temperature for the biological object;
a valve provided in the second chamber and operable to open to a source of air at a second temperature, said second temperature being higher than the predetermined range of temperature for the biological object
a control unit configured to sense temperature inside the second container 
temperature sensors provided inside the second container
wherein the control unit is configured to operate any of the first fan and the valve 
to enable the predetermined temperature range to be maintained inside the second container
Regarding 1), 2), 3), 6), 7), and 9), Noir does not disclose a second chamber adapted to hold a second container. However, this is duplication of parts. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Nevertheless, a foam divider in the single chamber of Noir would disclose two chambers, and therefore a second chamber adapted to hold a second container. In the analogous art of Styrofoam box dividers, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Noir to have an insulated Styrofoam box divider between the first container of Noir and the second container of Noir in order to further regulate the temperature of the second container containing the biological material in two separate chambers.
	Regarding 4), Noir does not disclose what the ambient internal temperature is inside the device, but does show that the ambient internal temperature is expected to be higher than that of ice (see exponentially decreasing temperature from chart on Fig. 3). It would be obvious that ambient internal temperature, at least initially, is higher than the predetermined range of temperature for the biological object. Therefore, a fan could circulate the air inside the container to decrease the ambient internal temperature by flowing over the refrigerant.
	Regarding 5) and 8), a valve is not a novel concept. In the analogous art of air flow, it would have been obvious to one skilled in the art before the effective filing date to modify the second chamber of modified Noir with a valve to the outside air, with a temperature of the outside environment, in order to warm the biological material if the temperature gets too cold and the refrigerant is too effective.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
1 and 2 lack unity of invention even though the inventions of these groups require the technical feature of: a thermal material.
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Noir (WO 99/35453) (machine translation).
	Noir discloses a thermal material (Fig. 1, element 2; pg. 4, line 27 to pg. 5 line 1; “ice crushed 2 or any other known cooling element”).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799      

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799